DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 11/02/2022 (“Amendment”). Claims 1-5, 7-13, 17, 20, and 21 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 17, and 21. Claims 6, 14-16, 18, and 19 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position guide part” in claim 5, and “light path part” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0296714 (“Kassim”) in view of US Patent 6,492,979 (“Kent”).
Regarding claim 1, Kassim teaches [a]n assembly for measuring bio-information (¶ 0118, blood pressure), the assembly comprising: a finger contact interface configured to be actuated based on a contact force applied by a finger of a user to the finger contact interface (Fig. 1A, transparent plastic piece 110 for receiving a finger of the user to be detected - ¶¶s 0079, 0081), the finger contact interface comprising an interface body configured to contact the finger of the user on a first side of the interface body (see e.g. piece 110 in Fig. 1B, which protrudes through or is otherwise available through the hole in portion 114a, enabling the user to contact it at a first/top side); a bio-sensor configured to measure the bio-information of the user based on the finger being in contact with the finger contact interface (Fig. 1A, photodetector 104, together with LED 102, enable the determination of blood pressure as described in ¶ 0118); a force sensor configured to measure the contact force of the finger applied to the finger contact interface (Fig. 1, force sensor 118 - see ¶ 0079); and a support configured to guide movement of the finger contact interface and support the force sensor against the finger contact interface (Fig. 1A, the gray areas which generally show a housing 114. Note that the sensor 118 is flexible, with contact force transmitted via force transmitting member 106 (¶ 0079). This requires the finger contact interface to be moveable (i.e., contact force is detected via movement)), but does not appear to explicitly teach wherein the force sensor is provided between an outer surface of the support and a second side of the interface body opposite the first side of the interface body.
Kent teaches a contact force sensor 300 placed between a touch plate 301 and a support structure 303 (Fig. 3, col. 5, lines 23-56). As shown in Fig. 3, a first/top surface of the sensor 300 is provided on the touch plate 301 and a second/bottom surface is provided on the support structure 303. The sensor 300 is provided between an outer surface of the support 303 and a bottom side of the touch plate 301 (Fig. 3, where the bottom side is opposite the top side where the user makes contact).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the force sensor arrangement of Kassim with the one from Kent (e.g. by arranging the force sensor 300 of Kent between the piece 110 and housing 114a of Kassim (Fig. 1B), with piece 110 being on the outside of housing 114a), as the simple substitution of one known force sensor arrangement (that of Kassim) for another (that of Kent) with predictable results (measuring contact force on the transparent plastic piece), and for the purposes of implementing an environmentally rugged construction, for directly measuring compressive force, and for easy mechanical integration (Kent: col. 5, lines 49-56).
Regarding claim 7, Kassim-Kent teaches all the features with respect to claim 1, as outlined above. Kassim-Kent further teaches wherein the bio-sensor comprises a light receiver mounted on the support and configured to receive light reflected from an irradiated tissue of the finger in contact with the finger contact interface (Kassim: Fig. 1A, photodetector 104).
Regarding claim 8, Kassim-Kent teaches all the features with respect to claim 7, as outlined above. Kassim-Kent further teaches wherein the finger contact interface comprises a light path part formed in a shape that widens as the light path part extends away from the light receiver (Kassim: Fig. 1A, widening from the narrow opening 108b to the entire area defined by piece 110 just above it).
Regarding claim 9, Kassim-Kent teaches all the features with respect to claim 7, as outlined above. Kassim-Kent further teaches a processor configured to estimate the bio-information of the user based on a first signal received from the light receiver and a second signal received from the force sensor (Kassim: Fig. 15, processor 650, using both pieces of information to calculate blood pressure as described in e.g. ¶¶s 0105 and 0118).
Regarding claim 17, Kassim teaches [a]n assembly for measuring bio-information (¶ 0118, blood pressure), the assembly comprising: a finger contact interface configured to be actuated based on a contact force applied by a finger of a user to the finger contact interface (Fig. 1A, transparent plastic piece 110 for receiving a finger of the user to be detected - ¶¶s 0079, 0081), the finger contact interface comprising an interface body configured to contact the finger of the user on a first side of the interface body (see e.g. piece 110 in Fig. 1B, which protrudes through or is otherwise available through the hole in portion 114a, enabling the user to contact it at a first/top side); a bio-sensor configured to measure the bio-information of the user based on the finger being in contact with the finger contact interface (Fig. 1A, photodetector 104, together with LED 102, enable the determination of blood pressure as described in ¶ 0118); a force sensor configured to measure the contact force of the finger applied to the finger contact interface (Fig. 1, force sensor 118 - see ¶ 0079); and a support formed on a frame of an electronic device (Fig. 1A, the gray areas which generally show a housing 114 are considered the support, and Figs. 12 and 13 show that the support is formed on a frame of e.g. a smartphone (sensing devices 600A and 600B are like sensing device 100)), and that is configured to guide movement of the finger contact interface and support the force sensor against the finger contact interface (note that the sensor 118 is flexible, with contact force transmitted via force transmitting member 106 (¶ 0079). This requires the finger contact interface to be moveable (i.e., contact force is detected via movement)), but does not appear to explicitly teach wherein the force sensor is provided between an outer surface of the support and a second side of the interface body opposite the first side of the interface body.
Kent teaches a contact force sensor 300 placed between a touch plate 301 and a support structure 303 (Fig. 3, col. 5, lines 23-56). As shown in Fig. 3, a first/top surface of the sensor 300 is provided on the touch plate 301 and a second/bottom surface is provided on the support structure 303. The sensor 300 is provided between an outer surface of the support 303 and a bottom side of the touch plate 301 (Fig. 3, where the bottom side is opposite the top side where the user makes contact).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the force sensor arrangement of Kassim with the one from Kent (e.g. by arranging the force sensor 300 of Kent between the piece 110 and housing 114a of Kassim (Fig. 1B), with piece 110 being on the outside of housing 114a), as the simple substitution of one known force sensor arrangement (that of Kassim) for another (that of Kent) with predictable results (measuring contact force on the transparent plastic piece), and for the purposes of implementing an environmentally rugged construction, for directly measuring compressive force, and for easy mechanical integration (Kent: col. 5, lines 49-56).
Regarding claim 20, Kassim-Kent teaches all the features with respect to claim 17, as outlined above. Kassim-Kent further teaches wherein the electronic device is one of a wearable device and a mobile device (as above, Kassim: Figs. 12 and 13 show that the support is formed on a frame of e.g. a smartphone).
Regarding claim 21, Kassim teaches [a]n assembly for measuring bio-information of a user (¶ 0118, blood pressure), the assembly comprising: a contact interface (Fig. 1A, transparent plastic piece 110 for receiving a finger of the user to be detected - ¶¶s 0079, 0081) configured to move based on a contact force applied by the user (Fig. 1A, sensor 118 being flexible, with contact force transmitted via force transmitting member 106 (¶ 0079). This requires the contact interface to be moveable (i.e., contact force is detected via movement)), the contact interface comprising an interface body configured to contact the user on a first side of the interface body (see e.g. piece 110 in Fig. 1B, which protrudes through or is otherwise available through the hole in portion 114a, enabling the user to contact it at a first/top side); a first sensor configured to measure the bio-information of the user based on the contact interface being in contact with the user (Fig. 1A, photodetector 104, together with LED 102, enable the determination of blood pressure as described in ¶ 0118); a second sensor configured to measure the contact force applied by the user to the contact interface (Fig. 1, force sensor 118 - see ¶ 0079); and a support configured to guide movement of the contact interface (Fig. 1A, the gray areas which generally show a housing 114), but does not appear to explicitly teach wherein a first surface of the second sensor is provided on the contact interface, and a second surface of the second sensor is provided on the support, and wherein the second sensor is provided between an outer surface of the support and a second side of the interface body opposite the first side of the interface body.
Kent teaches a contact force sensor 300 placed between a touch plate 301 and a support structure 303 (Fig. 3, col. 5, lines 23-56). As shown in Fig. 3, a first/top surface of the sensor 300 is provided on the touch plate 301 and a second/bottom surface is provided on the support structure 303. The sensor 300 is provided between an outer surface of the support 303 and a bottom side of the touch plate 301 (Fig. 3, where the bottom side is opposite the top side where the user makes contact).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the force sensor arrangement of Kassim with the one from Kent (e.g. by arranging the force sensor 300 of Kent between the piece 110 and housing 114a of Kassim (Fig. 1B), with piece 110 being on the outside of housing 114a), as the simple substitution of one known force sensor arrangement (that of Kassim) for another (that of Kent) with predictable results (measuring contact force on the transparent plastic piece), and for the purposes of implementing an environmentally rugged construction, for directly measuring compressive force, and for easy mechanical integration (Kent: col. 5, lines 49-56).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kassim-Kent in view of US Patent Application Publication 2019/0101870 (“Pandya”).
Regarding claims 2 and 3, Kassim-Kent teaches all the features with respect to claim 1, as outlined above. Kassim-Kent does not appear to explicitly teach wherein the support comprises a guide hole through which a part of the finger contact interface is inserted, the guide hole being configured to linearly guide the movement of the finger contact interface; wherein the contact interface comprises: an interface shaft having a cross-sectional area that is smaller than a cross-sectional area of the interface body, the interface shaft protruding from a second side of the interface body and being configured to move linearly within the guide hole of the support.
Pandya teaches receiving a shaft 1630 of a button 1600 in a through-hole 1629 (Fig. 16B, ¶ 0211). The through-hole is configured to linearly guide movement of the button (Fig. 16B - see the space defined by O-ring 1636 and groove 16385 (¶ 0212) as well as the direction of coil springs 1628). The shaft 1630 has a smaller cross-sectional area than the button cap 1612 and protrudes from the bottom of the button cap 1612 (Fig. 16B). The shaft 1630 interfaces with a tactile switch 1632 (Fig. 16B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the piece 110 of Kassim like the button 1600 of Pandya (a shaft is already contemplated by the piece 106 of Kassim), and to incorporate the tactile switch 1632 of Pandya, for the purpose of implementing an ON/OFF switch (Pandya: ¶ 0211) simultaneously with the contact force sensing, thereby conserving power by not requiring the e.g. LED 102 of Kassim or the force sensor 300 of Kent to always be on.
Regarding claim 4, Kassim-Kent-Pandya teaches all the features with respect to claim 3, as outlined above. Kassim-Kent-Pandya further teaches wherein at least one force sensor is disposed around a periphery of the guide hole of the support, and faces the interface body (as above. Also, Kent teaches the force sensor 300, and Pandya teaches arranging coil springs 1628 around a periphery of the through-hole 1929. It would have been obvious to arrange the force sensor(s) of the combination e.g. where the springs of Pandya are shown, since such modification would be an obvious rearrangement of parts (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and since this is a known location for gauging displacement (whether by the springs of Pandya or the force sensor of Kent)). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassim-Kent in view of US Patent Application Publication 2004/0048665 (“Ogata”).
Regarding claim 5, Kassim-Kent teaches all the features with respect to claim 1, as outlined above. Kassim-Kent does not appear to explicitly teach wherein the finger contact interface comprises a position guide part configured to guide a position of the finger.
Ogata teaches a finger contact interface having a position guiding part for positioning a finger (Fig. 1, the recess shown in rotary controllers 16 - also see e.g. the protrusion in element 19b of Fig. 8, the concave recess shown in Fig. 9, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic piece 110 of Kassim with a recess like that in Ogata, for the purpose of helping the user to properly locate their finger and to easily discern their finger position (Ogata: ¶ 0066).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kassim-Kent in view of International Patent Application Publication WO 2017/214582 (“Bhat”).
Regarding claim 10, Kassim-Kent teaches all the features with respect to claim 7, as outlined above. Kassim-Kent further teaches wherein the light receiver comprises: a photodetector mounted on the support (Kassim: Fig. 1A, photodetector 104), but does not appear to explicitly teach a lens configured to collect incident light and transmit the incident light to the photodetector; and an optical filter configured to receive the incident light and pass light of a specific wavelength range to the photodetector.
Bhat teaches arranging a lens and an optical filter over a detector element (Fig. 21, optics 136, page 28, lines 11-32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens and optical filter in the combination, as in Bhat, for the purpose of being able to control the light arriving at the detector (Bhat: page 17, lines 11-16, lenses for selecting distance into the body; page 28, lines 25-27, filters for sensitivity to specific wavelengths). 
Regarding claim 11, Kassim-Kent-Bhat teaches all the features with respect to claim 10, as outlined above. Kassim-Kent-Bhat further teaches wherein the photodetector is an image sensor (Bhat: page 25, lines 21-28, the detector element 100 being a CMOS image sensor, obvious to include in Kassim as a simple substitution of parts with the predictable result of capturing reflected light).
Regarding claim 12, Kassim-Kent-Bhat teaches all the features with respect to claim 11, as outlined above. Kassim-Kent-Bhat further teaches a processor (Kassim: Fig. 15, processor 650) configured to identify the user by acquiring fingerprint information of the user based on a signal received from the image sensor (Bhat: page 25, lines 4-5, page 31, lines 1-8, obvious to include for the purpose of authenticating the user).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kassim-Kent in view of US Patent Application Publication 2016/0166162 (“Yamaji”).
Regarding claim 13, Kassim-Kent teaches all the features with respect to claim 7, as outlined above. Kassim-Kent does not appear to explicitly teach wherein the bio-sensor comprises a light emitter mounted on the finger contact interface, and configured to emit light to a tissue of the finger in contact with the finger contact interface.
Yamaji teaches arranging a light emitter on a finger contact interface (Fig. 1(b), light-emitting element 21 embedded in recess 12, contacting finger F).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the light emitter of Kassim on the finger contact surface, as in Yamaji, since such a modification would be an obvious rearrangement of parts (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and as a simple substitution which achieves the predictable result of providing light to be reflected by the user’s finger.

Response to Arguments
Applicant’s arguments filed 11/02/2022 have been fully considered. In response to the arguments regarding the interpretations under 35 USC 112(f), they are partially persuasive. The phrase “light emitter” has no associated generic placeholder, and the phrase “electronic device” has no associated function. However, it is maintained that the function of the “light path part” is as a part for forming a light path. Regarding “position guide part,” the term “part” is the generic placeholder and its function is guiding a position. There is no modifying structure. Using the phrase “configured to” for modification in this case merely adds function, not structure. The phrase “position guide part” is not understood in common parlance or by persons of ordinary skill as having a sufficiently definite meaning as the name for structure. The interpretations have been updated accordingly.
The arguments and amendments with respect to the rejections under 35 USC 102 are persuasive. Therefore, a new grounds of rejection has been made under 35 USC 103 in view of Kent. 
Regarding Kassim, the Office agrees that it does not teach the force sensor on an outside surface of the support. Regarding Kent, the Office disagrees that it does not cure the deficiencies of Kassim. Modifying Kassim as motivated by Kent would have the force sensor 300 of Kent between the piece 110 and housing 114a of Kassim (Fig. 1B), with piece 110 being on the outside of housing 114a.
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791